58 So.3d 427 (2011)
Blain SLAGLE, III, Appellant,
v.
STATE of Florida, Appellee.
No. 1D09-5672.
District Court of Appeal of Florida, First District.
April 15, 2011.
Nancy A. Daniels, Public Defender, Edgar Lee Elzie, Jr., Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, Brooke Poland and Michael T. Kennett, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the judgment and sentence entered after he was found guilty by a jury of robbery with a deadly weapon and aggravated fleeing or attempting to elude a law enforcement officer. Appellant contends that the State's improper questions during cross-examination and improper arguments during closing arguments constitute fundamental error, necessitating a new trial. The State properly concedes error, and we reverse and remand for a new trial.
While the prosecutor's questions and comments, standing alone, may not warrant a new trial, the cumulative effect of the prosecutor's error denied Appellant a fair and impartial trial. See Brooks v. State, 918 So.2d 181, 202 (Fla.2005) (discussing cumulative error analysis) (quoting Jackson v. State, 575 So.2d 181, 189 (Fla. 1991)).
We decline to address the other issues raised by Appellant.
REVERSED and REMANDED.
HAWKES, THOMAS, and ROBERTS, JJ., concur.